Citation Nr: 0026225	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from August 1975 to 
December 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied a 
disability rating in excess of 10 percent for the veteran's 
service-connected low back strain.  After he perfected his 
appeal, an October 1998 rating decision assigned a 20 percent 
disability rating for the veteran's low back strain.  
However, this was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
the pertinent diagnostic codes.  Therefore, this issue 
remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

Additional due process and evidentiary development are needed 
prior to appellate disposition of this case.  In his February 
1999 substantive appeal, the veteran filed claims for service 
connection for a herniated disc disorder and arthritis of the 
lumbar spine.  He is currently only service connected for low 
back strain.  The medical evidence does not indicate that the 
veteran's disc and arthritis conditions are part of or 
related to the service-connected low back strain, and the 
Board cannot, on its own initiative, make such an assumption.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on his statements, the basis of the veteran's claim for 
an increased rating for the service-connected low back strain 
are symptoms associated with the currently nonservice-
connected disc disease (i.e., pain down the legs, tingling, 
numbness, etc.).  Although the RO adjudicated the veteran's 
claim for an increase, the claims for service connection have 
not been addressed.  These issues, if resolved favorably, 
could have a significant effect on the increased rating issue 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
must be adjudicated prior to appellate disposition of the 
veteran's increased rating claim on appeal.

Thereafter, it is necessary to provide the veteran another VA 
physical examination so that the Board will have sufficient 
evidence upon which to decide the increased rating claim.  It 
appears from the medical evidence that a portion of the 
veteran's symptomatology and functional impairment is 
attributable to the currently nonservice-connected back 
disorders, as opposed to residuals of low back strain.  If 
the RO determines that service connection is not warranted 
for the veteran's current disc and degenerative joint disease 
of the lumbar spine, then it is essential that an attempt be 
made to separate the effects of his service-connected 
residuals of low back strain from his other back disorder(s) 
so that the appropriate disability rating may be assigned.  

The Board notes that the claims file shows that the veteran 
frequently fails to report for scheduled VA examinations.  He 
is hereby notified that he could be asked to submit to a VA 
examination if he is applying for VA compensation benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He is 
further advised that if he fails to report for a scheduled 
examination, without good cause, his claim for an increase 
will be denied.  38 C.F.R. § 3.655(a) and (b) (1999).  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant or death of an 
immediate family member.  38 C.F.R. § 3.655(a) (1999).

While this claim is in remand status, the RO should obtain 
the veteran's recent VA treatment records.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the increased rating claim.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).
Accordingly, this case is REMANDED for the following:

1.  Adjudicate the claims of entitlement 
to service connection for herniated disc 
and degenerative joint disease of the 
lumbar spine.  If the benefit sought on 
appeal is denied, inform the veteran of 
his appellate rights.  If he files a 
timely notice of disagreement, provide 
him and his representative a statement of 
the case.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, these claims should 
be returned to the Board for appellate 
consideration, if appropriate. 

2.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Nashville for 
all outpatient treatment and 
hospitalizations from January 1999 to the 
present.  

3.  After adjudicating the pending 
service connection claims, as discussed 
above, and obtaining all of the veteran's 
current VA treatment records, schedule 
him for a VA physical examination to 
evaluate his back disorder.  If the 
claims for service connection for disc 
disease and arthritis of the lumbar spine 
are denied, the RO must inform the 
examiner of that fact.

The veteran is hereby informed of his 
duty to report for all scheduled 
examinations.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder, including 
this remand.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected residuals of low back strain.  
The examination(s) should include range 
of motion testing, and all ranges of 
motion should be reported in degrees.  
The examiner should state what is normal 
range of motion for the lumbar spine.  
All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected residuals of low back strain 
have upon his daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

If the claims for service connection for 
disc disease and arthritis of the lumbar 
spine have been denied, after a review of 
the claims file, the examiner should 
render a medical opinion as to which 
symptoms and what functional impairment 
are attributable to the service-connected 
residuals of low back strain as opposed 
to any nonservice-connected condition(s) 
(i.e., disc disorder(s), degenerative 
joint disease of the lumbar spine, and/or 
any other disorder identified upon 
examination).  If it is impossible to 
distinguish the symptomatology and/or 
functional impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full and that the examination report 
is in compliance with the directives of 
this REMAND.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for low back strain, with application of 
all appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the veteran an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  The Board intimates no opinion as to the 
ultimate disposition of the issue on appeal.  The veteran 
need take no further action until he is further informed, and 
no inference should be drawn regarding the final disposition 
of this claim as a result of this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


